DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-15, 17-18 and 23 are pending.  Claim 1 is independent.  Claims 23 is newly added in the claims filed 7/5/2022.
Examiner notes that the BRI of claim 14 is defined in the Applicant’s specification [0037] "Substantially free of water" as used herein means that the composition according to the invention does not comprise more than 10% by weight, hydrate water and/or constitution water.
Response to Amendment
The objection of claim 3 is withdrawn.
The rejection of claims 1-15, 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims.  
The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over De Windt et al. (US 2013/0224308 A1) is withdrawn in light of Applicants amendments to the claim incorporating claim 16 into claim 1.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  Applicants urge that one of ordinary skill would not combine DeWindt et al. teaching a pH of 4-9 in claim 10 with Sengupta teaching a pH of about 10 to about 11.5 in at least [0015].  
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, both DeWindt and Sengupta teach gel cleaning compositions and one of ordinary skill reading Sengupta is apprised of the knowledge that “about 10 pH” would broady encompass pH 9 range of DeWindt.  One of ordinary skill is motivated by Sengupta et al. establishing the state of the art in cleaning compositions that the claimed sodium hydroxide, potassium hydroxide, and lithium hydroxide, of the instant claims 1, 17-18 are equivalent pH adjusting agents used in cleaning compositions, specifically equivalent to the magnesium hydroxide, calcium hydroxide taught by De Windt et al. See [0006] of Sengupta et al. page 1.  
	Accordingly, the teachings of DeWindt and Sengupta are pertinent to the pending claims and the claim amendments are addressed below. 
.

New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-15, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over De Windt et al. (US 2013/0224308 A1) in view of Sengupta et al. (US2009197790A1).	
	De Windt et al. (US 2013/0224308 A1) teach a gel composition for ground water remediation, soil or sediment remediation, water treatment, wound care and disinfection [0001] which composition encompasses the preamble language of independent claim 1 to a composition for cleaning surfaces and/or for detecting organic substances in a solution or on a surface.
	De Windt et al. teach a) at least one salt of permanganic acid, ferric acid and/or chromic acid, specifically teaching in [0027-0028] 0.5% to 10% of potassium permanganate (also encompassing claim 4).  See page 2, [0027-0028]
	De Windt et al. teach b) at least one organic phosphonate wherein the at least one organic phosphonate has a general formula (1) in [0027] encompassing new claim 23 and teaching the 0.5%-10% (Phosphonobutane-tricarboxylic acid) of claim 3 and in the weight ratio required by claim 8.  See also claims 5-6 on page 8.
	De Windt et al. teach c) at least one persulphate, in [0028] the oxidant release agent is advantageously selected from hydrogen peroxide, sodium persulfate, potassium persulfate which teaching also encompasses claim 6.  See page 2,[0028].
	The calcium salt of claim 7 is taught by De Windt et al. [0024] teaching their inorganic gelling agent is advantageously selected from alkaline earth metal salts of phosphate, preferably calcium phosphate or magnesium phosphate.  See page 2,[0024].
	Regarding the various amounts of water of claims 9-10 and 14-15, see [0035] of De Windt et al. guiding one of ordinary skill to optimize the amount of water in their gel composition within the claimed range by specifically teaching a gel is concentrated to 90 to 20% water, by a concentration step known perse. One may also drive the concentration further and dry up to obtain a powder suitable for certain applications.  See the paragraph linking pages 2-3.
	De Windt et al. do not teach d) alkali hydroxide of amended claim 1, 17-18.  Examiner notes DeWindt et al. [0013] teach alkaline metal salts, ie, calcium hydroxide and magnesium hydroxide.
	Sengupta et al. (US2009197790A1) establish the state of the art in cleaning compositions that the claimed alkali hydroxide including sodium hydroxide, potassium hydroxide, and lithium hydroxide, of the instant claims 1, 17-18 are equivalent pH adjusting agents commonly used in cleaning compositions, specifically equivalent to the magnesium hydroxide, calcium hydroxide taught by De Windt et al. See [0006] of Sengupta et al. page 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calcium hydroxide and magnesium hydroxide of De Windt et al. with the claimed sodium hydroxide, potassium hydroxide, and lithium hydroxide because Sengupta et al. establish the state of the art in cleaning compositions that the claimed sodium hydroxide, potassium hydroxide, and lithium hydroxide, of the instant claims 1, 17-18 are equivalent pH adjusting agents used in cleaning compositions, specifically equivalent to the magnesium hydroxide, calcium hydroxide taught by De Windt et al. See [0006] of Sengupta et al. page 1.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761